Cook, Judge
(dissenting):
I dissent to the Court’s memorandum opinion in this case and in Thomas v United States, Miscellaneous Docket Number 75-43 (USCMA Sept. 30, 1975).
In each proceeding, the petitioner alleges he is "not under charges” and is being improperly detained in the United States Disciplinary Barracks. The respective allegations as to the charges are incorrect. Both petitioners had been convicted by court-martial. The convictions were set aside on appellate review, but the charges were not dismissed; instead, a rehearing was authorized as to each petitioner.
Kelly’s petition was received by this Court on September 16, 1975; the *569Thomas petition was received on September 10. On September 19, we directed that arguments be had on the petitions, and these were presented on the 22nd.
At argument, we were advised that, as to each petitioner, a determination has been made by competent court-martial authority that the petitioner be held in confinement pending retrial of the outstanding charges against him, and further that the charges have been referred to a court-martial for trial. No claim was made, and no evidence was presented, challenging the correctness of the decision as to pretrial confinement. I must assume, therefore, that there was compliance with Article 9(d), Uniform Code of Military Justice, 10 USC § 809(d), insofar as the required determination for the necessity for pretrial confinement is concerned. Similarly, the validity of the reference of the charges to trial is unchallenged. What each petition comes down to, therefore, is a contention that the petitioner’s pretrial confinement cannot be in the United States Disciplinary Barracks, not because it is more onerous than pretrial confinement in another facility, but because Army Regulation 190-4, paragraph 1-3(3), provides that "confinement of detained prisoners in disciplinary barracks . . . pending their trial by courts-martial is not authorized,” except when expressly allowed by the Director of Human Resources Development on the basis of a showing of "exceptional circumstances.”4
We were informed at argument that subsequent to the referral to trial of the charges, assigned counsel for one of the petitioners specifically requested that he not be transferred to another confinement facility, but be retained at the Disciplinary Barracks. As even a constitutional right can be voluntarily surrendered, I am certain that the petitioner could waive the right not to be placed in pretrial confinement at the Disciplinary Barracks without the approval of the Director of Human Resources Development. For myself, I would accept counsel’s consent to retention of his client in the Disciplinary Barracks as sufficient to constitute a waiver of the requirement of Army Regulation 190-4,5 I would, therefore, deny that petition as moot. However, the action the majority in both cases suggests that, in its opinion, waiver of the regulation can only be on the basis of a personal and written consent of an accused.6 If that view of the matter is correct, then, in my opinion, before the Court orders petitioners’ release from the Disciplinary Barracks it should first ascertain whether they have, in fact, refused to consent to retention at the Barracks. As far as the Court knows, the petitioners may already have consented, with the result that the order now issued is not only premature, but improper.
Implicit in the majority’s statement that the respondents have contravened Article 13 of the Uniform Code is an assumption that pretrial confinement in the Disciplinary Barracks is more onerous than pretrial confinement in other types of facilities. There is just no evidence to sustain that assumption. We know from other cases before this Court that the Disciplinary Barracks maintains adequate facilities providing for separation of prisoners whose convictions are final from those whose cases are still on review and, therefore, cannot be treated as sentenced prisoners. Reed v Ohman, 19 USCMA 110, 41 CMR 110 (1969). If assumptions are appropriate, I believe they are that the officials at the Barracks know that a prisoner in pretrial confinement must be separated from, and be assigned tasks different from, sentenced prisoners and that they will observe those differences. For these reasons, I respectfully dissent.

 The regulation provides that approval for pretrial confinement in the Disciplinary Barracks is by the Provost Marshal General. However, the functions of that office were reassigned. General Orders No. 10 and 26, Headquarters, Department of the Army, 1974.


 United States v Cambridge, 3 USCMA 377, 12 CMR 133 (1953).


 See United States v Dean, 20 USCMA 212, 43 CMR 52 (1970).